Citation Nr: 1141817	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  03-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable prior to May 1, 2009, and as 20 percent disabling as of May 1, 2009.  


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a noncompensable rating for bilateral hearing loss.  The Veteran testified before the Board in May 2004.    

In August 2004, the Board denied a compensable rating for bilateral hearing loss.  The Veteran appealed the case to the Court of Appeals for Veterans Claims (Court).  In August 2007, the Court vacated the Board's August 2004 decision and remanded the case to the Board for further development and readjudication.

In June 2008, the Board remanded the claim for additional evidentiary development, to include a contemporaneous audiological examination.  A May 2009 rating decision increased the disability rating for bilateral hearing loss, from 0 percent to 20 percent, effective May 1, 2009.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
  
In September 2009, the Board again denied the Veteran's claim for increased rating, and the Veteran again appealed to the Court.  Pursuant to a Joint Motion for Remand, a May 2010 Order of the Court vacated the Board's September 2009 decision and remanded the Veteran's claim in accordance with the Joint Motion for Remand.  The Board remanded the claim in August 2010 in compliance with the May 2010 Order of the Court.  


FINDINGS OF FACT

1.  Prior to May 1, 2009, the Veteran had, at worst, Level II hearing, bilaterally, allowing for a noncompensable rating.  

2.  On and after May 1, 2009, the Veteran had Level V in the right ear and Level VI in the left ear, allowing for a 20 percent disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss for the period prior to May 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code (DC) 6100 (2011).  

2.  The criteria for a rating in excess of 20 percent for bilateral hearing loss, on and after May 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.124a, DC 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist Claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the Appellant in November 2008 that fully addressed all notice elements.  The letter informed the Appellant of what evidence was required to substantiate the claims and of the Appellant's and VA's respective duties for obtaining evidence.  Moreover, he was provided with all appropriate DCs regarding his service-connected disabilities on appeal, to include the medical findings that were required to warrant increased ratings.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the claimant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case (SSOC) issued in May 2009 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in March 2006 and in the VCAA dated in November 2008 as mentioned above.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him/her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this case, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records, VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings 

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2011).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2011).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to May 1, 2009

Post-service private and VA medical records dated in July 2000 and from February 2002 to February 2009 show that the Veteran received intermittent treatment for his bilateral hearing loss.  He was issued hearing aids for his disability.  A February 2008 VA treatment report noted that the Veteran's hearing sensitivity had been stable since February 2003 and that his speech discrimination was stable at 84 percent in the right ear and 88 percent in the left ear.  

The Veteran underwent VA audiological examination in August 2001.  The examiner reviewed the C-file.  Audiometric results showed speech recognition scores of 94 percent bilaterally.  The examiner's impression was mild-to-severe sensorineural hearing loss (SNHL) at 1 KHz right ear and mild-to-severe SNHL at 1.5 KHz left ear.  

The Veteran underwent another VA audiological examination in July 2002.  He complained that his hearing loss had become more severe since his previous examination in August 2001.  He also stated that he could not use the hearing aids provided to him by VA because the use of hearing aids causes his tinnitus to become more intense.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
65
70
90
LEFT
N/A
20
55
75
80

Speech recognition was noted as 92 percent bilaterally.  The examiner noted that the Appellant's hearing sensitivity was stable since the previous examination, and diagnosed mild-to- severe SNHL above 500 KHz (right ear) and mild-to-severe SNHL above 1KHz (left ear) as well as constant bilateral tinnitus.

The Veteran testified before the RO's Decision Review Officer in September 2003.  He testified, in pertinent part, that he had difficulty following conversations, especially when there was background noise.  He received a hearing test by his employer that stated that he would have difficulty hearing people with soft voices or against noisy backgrounds.  He testified that he could not hear movies or microwave signals.  He contended that his audiological score of 92 percent speech recognition was suspect because speech recognition in the real world was different than in a soundproof room.  

At his RO hearing, the Appellant submitted a letter from his employer documenting a hearing test conducted in June 2003.  The report reflects that there had been no significant change in the right ear compared to a test conducted in June 2000, and that a left-ear decrease in hearing ability that had been discovered in June 2000 was temporary and did not persist.  The evaluation did not include speech recognition scores, but recorded audiometer results as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
65
70
85
LEFT
N/A
25
55
75
80

The Board notes that the employer's June 2003 scores are virtually identical to those recorded by the VA medical examiner in July 2002.

The Veteran submitted a letter from his civilian audiologist stating that she had administered a hearing test to him in September 2003.  Audiological test results showed low frequency hearing between 30 and 35 dB.  He had a moderate-to-severe SNHL at high frequencies.  She noted that word recognition scores were excellent bilaterally.  The letter also noted that tinnitus often accompanied high frequency hearing loss.

Specifically, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
65
80
95
LEFT
N/A
25
55
75
90

Speech audiometry revealed speech recognition ability of 92 percent, bilaterally.  The average pure tone threshold loss in the 68 in the right ear and 61 in the left ear.  

The Veteran provided testimony before the Board in a video conference in May 2004.  His service representative acknowledged that the most recent audiological examinations did not show that he was entitled to a higher rating, but contended that his scores had incrementally deteriorated to the point where he was approaching compensability and VA should accordingly provide a new examination.  The Veteran stated that he could not hear beeps, wristwatches, and high-toned devices.  He could not hear conversations, and also embarrassed himself by speaking too loudly to compensate for his hearing loss.  The Veteran testified that he was a foreman at work, and that he had difficulty hearing work-related conversations against the background machinery noise.  He testified that had he not had the hearing loss, he would probably have sought out more satisfying employment, but he could not look for employment where personal communication was involved.  On occasion, he had been unable to hear a fire alarm going off.  He avoided using the telephone because he could not understand what was being said to him.  He could not specifically testify that his hearing was worse now than it was at the time of his last VA medical examination, since his ability to hear was situation-dependent.

Additional private audiological evaluation was conducted in June 2004.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
65
70
85
LEFT
N/A
30
65
75
85

Speech recognition ability percentages and decibel loss averages in each ear were not provided.  

Private audiological evaluation in February 2005 showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
70
75
95
LEFT
N/A
25
60
75
85

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 56 percent in the left ear.  In a March 2005 statement, the audiologist who conducted the test, added the puretone average loss was 68.75 percent in the right ear and 61.25 percent in the left ear.  Using VA guidelines, she argued that these findings allowed for a 40 percent disability rating.  In an October 2010 statement, the audiologist reported that the February 2005 speech discrimination results had been obtained by presenting NU-6 word lists to each ear individually, under phones, at 30 dB sensation level.  The word lists were presented by monitored live speech.  The audiologist also indicated that word recognition scores were obtained by presenting NU-6 word lists to the Veteran, unaided in the sound field, at 50 dB hearing level.  She stated that these word lists were also presented by monitored live speech.  The audiologist explained that NU word lists consisted of words that were composed of consonant-vowel-consonant.  

In May 2011, a VA examiner reviewed the February 2005 private audiogram results as well as the May 2009 VA audiological examination results.  The February 2005 examination was noted to have used NU-6 word lists at 50 dB hearing level in the sound field while using contralateral masking for the non-test ear.  The May 2009 examination was noted to have used Maryland-CNC word lists under headphones at the presentation levels of 75, 85, and 95 dB hearing levels with contralateral masking for the non-test ear.  Moreover, best scores obtained were considered to be reflective of PB maximum.  The VA examiner explained that testing in the sound field was considered to be one of many acceptable ways to assess a patient's speech discrimination activity, but that for the purposes of VA compensation, it was traditional to obtain ear-specific results under headphones.  The examiner reported that the results of the February 2005 and May 2009 examinations could not be compared since they were obtained through different measures.  Additionally, the examiner stated that although it was acceptable and common practice to obtain speech scores at a normal conversational level only (i.e.  50 dB hearing level in the February 2005 examination), for the purposes of compensation, a PIPB function was required to be performed to obtain the best possible score (i.e.  PB maximum in the May 2009 examination).  

For each of the above evaluation reports that include all necessary elements for application to the appropriate diagnostic criteria, the Veteran had Level II hearing in each ear which allows for a noncompensable evaluation under Tables VI and VII.  38 C.F.R. § 4.85, DC 6100 (2011).

It is noted that the private audiological examination results from February 2005 reflect test results which would allow for a 40 percent rating pursuant to the appropriate DCs if found to be probative and competent clinical findings.  The Board, however, does not find that these results meet the requirements for application to the rating criteria.  These results were not presented in a format which is required by regulation for VA compensation purposes.  Under governing regulation, testing of hearing loss disability for VA rating purposes must meet specific requirements (to include speech discrimination testing in a controlled setting using a Maryland CNC word list).  There is no indication that the February 2005 audiometry was conducted in the manner required by regulation.  In fact, a May 2011 VA audiologist found that the February 2005 examination had used NU-6 word lists at 50 dB hearing level in the sound field while using contralateral masking for the non-test ear, and that although testing in the sound field was considered to be one of many acceptable ways to assess a patient's speech discrimination activity, for the purposes of VA compensation, it was traditional to obtain ear-specific results under headphones.  Additionally, the May 2011 examiner stated that although it was acceptable and common practice to obtain speech scores at a normal conversational level only, as the February 2005 audiologist had done, for the purposes of VA compensation, a PIPB function was required to be performed to obtain the best possible score.  Thus, the Board finds that the testing results of the February 2005 private audiological examination are not appropriate for rating the Veteran's hearing loss disability.  Moreover, it is noteworthy that the severity of hearing impairment noted at the time of the 2005 examination was not indicated in prior testing or at the time of the most recent VA examination in 2009.    

Since May 1, 2009

VA audiological examination was conducted on May 1, 2009, as requested in a Board remand decision in June 2008.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
65
75
95
LEFT
N/A
30
65
75
85

Speech audiometry revealed speech recognition ability of 72 percent, bilaterally.  The average pure tone threshold loss in the right ear was 68 decibels.  In the left ear, the average loss was 64.  

An August 2010 VA medical report showed that the Veteran's hearing sensitivity was stable since May 1, 2009, and that his speech discrimination was stable at 84 percent.  

The first competent and probative evidence that the Veteran's bilateral hearing impairment had increased in severity is provided by the VA examination report from May 1, 2009.  At that time, Tables VI and Table VII show Level V hearing in the right ear and Level VI in the left ear, allowing for a 20 percent disability rating.  

Final Considerations

For all periods of time in question, the Board has also considered whether an increased evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  However, his right or left ear impairment does not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran's right or left ear does not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 hertz, nor does he have a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86 (2011).  

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  



ORDER

A compensable rating prior to May 1, 2009, and a rating in excess of 20 percent on and after May 1, 2009, for bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


